DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 87-89, 105-106 and 112 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 87, line 2, “open- cell” should be --open-cell-- to correct a typographical error.
	Regarding claims 105-106, the instances of “fibres” should be changed to --fibers-- in accordance with US spelling.
	Regarding claim 112, while “one or more” and “at least one” have the same meaning, the examiner suggests using --one or more-- in claim 112 to use language consistent with parent claim 111 and thereby improve the readability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 78, 82-83, 87-90, 93-94, 100-118 and 140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 78, line 1, the phrase “such as” is confusing because it is unclear if the claimed structure is limited to a building or vehicle.
	Regarding claim 78, line 13, the phrase “other” is unclear because it is unclear which previously recited solid foam panels are being referenced. It is also unclear if “the other solid foam panels” has proper antecedent basis because this term is not previously defined.
	Regarding claim 78, lines 14-15, “the outer solid foam panels” lacks antecedent basis.
	Regarding claim 78, line 20, the phrase “such as” is confusing for the reasons provided above.
	Regarding claim 90, “the open-cell foam matrix” lacks antecedent basis.
	Regarding claim 93, “the outer solid foam panels” lacks antecedent basis.
	Regarding claim 100, “the first and second foam layers” lacks antecedent basis.
	Regarding claim 101-102, parent claim 100 recites “one or more elastomers”. It is unclear which of the one or more elastomers is being referenced by “the elastomer” in claim 101.
	Regarding claim 101-102 and 108, there is no antecedent basis for “the average cell diameter of the foam”.
	Regarding claim 109, there is no previously recited core layer. Accordingly there is no antecedent basis for the core layer implied by the language “at least one further core layer”.
	Regarding claim 110, there is no antecedent basis for “the core layers”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 78, 82-83, 87-90, 93-94, 103-116 and 140 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 (GB 2464541 A) in view of Massey (US 3755063).
	Regarding claim 78, Albertelli’541 teaches a method of forming a foam core panel (Abstract; Figure 4). As detailed below, the panel has the same properties as claimed and is thus considered to implicitly satisfy the claimed terminology of being “blast-resistant cladding” and of being capable of “reinforcing a structure, such as a building or vehicle”. The panel can be used as a door, building panel, vehicle fitting or vehicle part (Abstract; page 1, lines 2-23; page 34, lines 1-5). Naturally, such a panel designed for use a door, building panel or vehicle part or fitting is applied to a structure, such as a building or vehicle, in use. The claims do not require applying the cladding to any particular portion or location of the structure. The preamble recitation of reinforcing is considered to be satisfied by applying such a panel to a structure because there is nothing in the claims which requires any more than applying the panel to a structure to achieve the recited function of reinforcing. Moreover, the panel of Albertelli’541 is useful in armor and bullet-proof protective building products (page 12, lines 24-29) and may include rigid structural material (page 10, lines 21-24; page 20, line 17), and thus naturally provides a degree of reinforcement to a structure to which it is applied. A door, architectural panel, armor or bullet-proof protective product, in particular, is considered to satisfy cladding.
	Albertelli’541 forms a layered composite panel, wherein the layered composite panel comprises a core having a first solid, open-cell phenolic resin foam panel bonded together with a second solid, open-cell phenolic resin foam panel by a bonding agent so as to form a monolithic core structure (page 10, lines 4-20; page 20, lines 15-21; page 21, lines 23-30; page 24, lines 1-13). Albertelli’541 provides the layered composite panel with a first surface layer of a sheet comprising polymeric material bonded to a surface of the monolithic core structure (page 6, lines 17-25), and the sheet comprising polymeric material may be provided on opposite surfaces of the core structure (page 6, lines 23-30). Albertelli’541 provides the layered composite panel with a reinforced webbing material bonded to or positioned across a rear surface of the layered composite panel (page 12, lines 17-29). A reinforced webbing is satisfied by a woven fabric or a woven fabric made from high strength fibers such as poly-aramid Kevlar fibers. The webbing may include a matrix and be part of one of the sheets of polymeric material (page 12, lines 1-16) or the webbing may be provided as a separate layer provided between a sheet of polymeric material and the foam substrate (page 13, lines 1-25). The first solid, open-cell phenolic resin foam panel is progressively non-elastically deformable, particularly in view of the teaching that a mold surface can be used to crush the foam substrate such that its surface facing the mold conforms to the mold surface (page 9, lines 8-17; page 20, lines 27-30; page 22, lines 10-14). A frangible material which maintains its shape upon controlled crushing is non-elastically deformable. Moreover, the both Albertelli’541 and the claims are directed to the use of the same foam composition, i.e. solid open-cell phenolic foam, and thus it is reasonable to expect the foam of Albertelli’541 has the same claimed property of being progressively non-elastically deformable.
	Albertelli’541 differs from claim 78 in that:
i.	Albertelli’541 does not teach the core is bonded together with a third solid, open-cell phenolic resin foam panel by a bonding agent to for the monolithic core structure.
ii.	Albertelli’541 does not teach the third solid, open-cell phenolic resin foam panel forms a sandwich with the first and second solid foam panels, and an inner solid foam panel of the sandwich has a resistance to deformation that is lower than the other solid foam panels.
iii.	Albertelli’541 does not teach the claimed density of the inner and outer solid foam panels.
iv.	Albertelli’541 does not recite the layered composite panel is capable of withstanding an energy wave having an impulse of at least 20 psi/ms.
	(i and ii)	It is well known that providing a foam core in the form of a layered structure having a low density foam central panel and high density foam outer panels bonded together with adhesive provides enhanced strength properties relative to a foam core with uniform density, thereby enhancing performance to weight ratio and reducing cost. See Massey (column 2, lines 66-68; column 3, lines 1-9; column 9, lines 23-30). Naturally, the low density central foam layer suggested by Massey has lower resistance to deformation than the higher density outer layers. It is clear from Albertelli’541 that the disclosed foam layers may be adhesively bonded together (page 21, lines 28-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the core of Albertelli'541 as an adhesively bonded layered sandwich structure having a low density central panel and outer higher density panels, wherein the central panel has lower resistance to deformation than the outer panels as a natural result of its lower density, because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Massey and to suitably attach the layers with adhesive as suggested by Albertelli'541.
	(iii)	Albertelli’541 suggests core densities of about 100-500 kg/m3, preferably 120-250 kg/m3 (page 10, lines 12-13). To provide the above noted advantages of economy and enhanced strength to weight ratio using a three layer foam core, Massey suggests a central layer density of 50-160 kg/m3 (3-10 lb/ft3), and an outer layer density of 190-480 kg/m3 (12-30 lb/ft3). In claims 78 and 93, the inner foam density overlaps with the ranges suggested by Albertelli’541 and Massey. The outer foam density overlaps with the range suggested by Albertelli’541 and is close to the range suggested by Massey. It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Here, Massey establishes that a low density center foam layer surrounded by higher density outer foam layers enhances strength properties while reducing cost by minimizing the use of foam material. Thus one having ordinary skill in the art would have been expected to engage in routine experimentation to select the center and outer foam layer densities to optimize the strength properties for a particular application. It would have been obvious to one of ordinary skill in the art at the time of the invention to select densities in the claimed ranges as a matter of routine experimentation because one of ordinary skill in the art would have been motivated to optimize strength properties for the reasons provided above.
	(iv)	Albertelli’541 teaches the core layers may comprise adhesively bonded layers of rigid open cell phenolic foam and teaches a core layer having a preferred density in the range of 100-500 kg/m3, most preferably 120 to 250 kg/m3 (page 10, lines 4-20; page 21, lines 23-31). Albertelli’541 teaches the surface layers may comprise sheet molding compound comprising fiber reinforced thermosetting resin such as polyester or epoxy, and may have a thickness of more or less than 1 mm (page 11, lines 7-10 and 18-31; page 12, lines 1-4). The reinforcing fibers may comprise carbon, glass or aramid fibers (page 12, lines 24-29). Similarly, Applicant teaches adhesively bonded rigid open cell phenolic foam core layers having a density of 100-500 kg/m3, most preferably 120-250 kg/m3; glass, carbon or aramid fiber reinforced epoxy or polyester sheet molding compound having a thickness of 0.5 to 5 mm (Applicant’s published application, paragraphs 10, 11, 31 and 37-41). In addition to using essentially the same materials, Albertelli’541 and Applicant form the panel in the same manner, by the application of heat and pressure to cure and bond the resin of the surface layers. See Albertelli’541 (pages 20-21). See Applicant’s published application (paragraph 32). Since the modified method of Albertelli’541 and Applicant form the layered composite panel using essentially the same materials and essentially the same method, it is reasonable to expect the same properties are achieved, i.e. an energy resistance in the claimed range would naturally flow from forming a panel by the modified method of Albertelli’541. No evidence or detailed argument to the contrary has been provided by Applicant. The claims are not patentable simply because Applicant has measured the energy resistance of such a panel.
	Regarding claims 82, 83 and 87-89, Albertelli’541 clearly teaches these limitations (page 6, lines 23-25; page 8, lines 14-15; page 5, lines 23-31; page 16, lines 6-9; page 21, lines 1-7; page 30, lines 8-27; page 31, lines 10-14).
	Regarding claim 90, the other aggregate material is satisfied the clays, clay minerals, glass microspheres and other fillers taught by Albertelli'541 (page 30, lines 19-27).
	Claim 93 is satisfied for the reasons provided above.
	Regarding claim 94, Albertelli'541 teaches cell diameters in the claimed range to provide sufficient strength (page 10, lines 21-28).
	Regarding claims 103-107, Albertelli’541 clearly teaches these limitations (page 6, lines 23-25; page 11, lines 18-31; page 12; page 11, lines 7-10).
	Regarding claim 108, Albertelli’541 teaches that improved adhesion is achieved when an adhering material flows into the open cell foam layer to achieve mechanical keying with the cells (page 5, lines 11-17 and 23-31). This may provide an adhesive joint which is stronger than the material of the substrate itself (page 6, lines 17-22). Albertelli’541 is silent with regard to depth of penetration of adhering material in to the foam. However it would have been readily apparent to one of ordinary skill in the art that excessive flow of adhering material into the foam is a waste of adhering material. Further, as noted above, Albertelli'541 suggests sufficient flow of adhering material to achieve a joint stronger than the foam itself. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a depth of adhesive penetration in the claimed range because one of ordinary skill in the art would have been motivated to select the amount of adhesive penetration as a matter of routine experimentation to achieve a suitable adhesive strength without wasting adhesive material for the reasons provided above
	Regarding claim 109 and 113, Albertelli’541 teaches a further core layer comprising at least one reinforcing layer as part of the monolithic core structure (page 13, lines 8-25; page 21, lines 25-29; Figure 4).
	Regarding claims 109-112, Massey suggests providing the foam core using four layers, two being inner low density layers and two being outer high density layers (Figure 2), or using five layers with three inner low density layers and to outer high density layer, or using six layers with 2 inner low density layers and 4 outer high density layers (Example V in Table), to provide a laminated foam core with high strength to weight ratio (column 9, lines 23-30). These examples suggest one or more additional solid foam core layers bonded together to form the monolithic core of the modified method of Albertelli’541. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to provide a known suitable high strength configuration, as evidenced by Massey. As to the layers being coextensive, Albertelli’541 clearly suggests making the foam core layers coextensive to form the desired core structure (Figure 4). Further, one having ordinary skill in the art would have readily appreciated from Figure 4 of Albertelli'541 that failure to make the foam core layers coextensive would provide gaps where at least one of the skin layers is not bonded to and supported by an underlying core layer. As noted above, Albertelli’541 seeks to provide strong bonding. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to avoid unsupported and unbonded portions of the skin layers.
	Claim 111 is satisfied for the reasons provided above.
	Regarding claim 112, as noted above, Albertelli'541 suggests open cell phenolic polymer foam layers for providing the desired strength and to allow molding.
	Regarding claims 114-116, Albertelli’541 clearly teaches these limitations (Figure 4; page 3, lines 2-31; page 4, lines 1-4; page 6, lines 23-31; page 8, lines 3-6 and 20-23; page 20, lines 27-30; page 21, lines 14-17).
	Regarding claim 140, Albertelli’541 teaches Kevlar for the webbing material, as noted above. Kevlar is a poly-aramid (page 12, lines 26-29). Alternatively, Albertelli’541 recites aramid fibers, which one of ordinary skill in the art would understand to be directed to poly-aramid fibers.

Claims 100-102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey as applied to claims 78, 82-83, 87-90, 93-94, 103-116 and 140 above, and further in view of Spector (US 3595821).
	Regarding claim 100, Massey suggests elastomeric adhesives for providing suitable adhesion between foam layers (column 5, lines 16-19). Suitable elastomeric adhesives for bonding to a wide range of polymeric surfaces such as phenolic surfaces are well known. See Spector (Abstract; column 9, lines 13-55). It is noted that neoprene is elastomeric. For example, see Massey (column 5, lines 16-24). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an elastomeric adhesive to bond the foam layers in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to use a known suitable elastomeric adhesive as suggested by Massey, such as those of Spector.
	Regarding claim 101, Albertelli’541 teaches that improved adhesion is achieved when an adhering material flows into the open cell foam layer to achieve mechanical keying with the cells (page 5, lines 11-17 and 23-31). This may provide an adhesive joint which is stronger than the material of the substrate itself (page 6, lines 17-22). Albertelli’541 is silent with regard to depth of penetration of adhering material in to the foam. However it would have been readily apparent to one of ordinary skill in the art that excessive flow of adhering material into the foam is a waste of adhering material. Further, as noted above, Albertelli'541 suggests sufficient flow of adhering material to achieve a joint stronger than the foam itself. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a depth of adhesive penetration in the claimed range because one of ordinary skill in the art would have been motivated to select the amount of adhesive penetration as a matter of routine experimentation to achieve a suitable adhesive strength without wasting adhesive material for the reasons provided above. It is noted that elastomeric adhesives are commonly applied as liquids and thus would readily penetrate the foam and mechanically key in the manner described above. See Spector (column 9, lines 43-47; column 6, lines 30-45).
	Claim 102 is satisfied for the reasons provided above.


Claims 117 and 118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey as applied to claims 78, 82-83, 87-90, 93-94, 103-116 and 140 above, and further in view of either one of Albertelli’710 (US 4595710) or Sterrett (US 3503841).
	Regarding claims 117 and 118, Albertelli’541 suggests the formation of laminated panels for use in building, furniture, architectural components and a broad range of composite products (page 1, lines 2-9). While Albertelli’541 is silent as to the core and panel thickness, values within the claimed ranges are conventional in the art of foam core sandwich panels having fiber reinforced resin skin layers for the above noted applications. For example, see Albertelli’710 (column 5, lines 12-18; column 13, lines 2-6 and 18-58; Example 11). In Example 11 of Albertelli’710, the total thickness is 23 mm (2.3 cm). Albertelli’541 teaches a face sheet thickness of about 1 mm or less, thus suggesting a core thickness of about 21 mm if two face sheets are provided (page 11, lines 7-10). Alternatively, See Sterrett (Abstract; column 1, lines 31-64; column 3, lines 3-25 and 46-64; column 5, lines 16-25; 0.5-4 inches = 14-102 mm). It is noted that a prior art range which overlaps a claimed range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a thickness in the claimed range in the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to use a well known suitable thickness for products in art of doors, furniture, building panels or architectural panels, as evidenced by Albertelli’710 or Sterrett.
	
Claims 101, 102, 108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey and Spector as applied to claims 100-102 above, and further in view of Albertelli'291 (US 5060291).
	Regarding claim 101, Albertelli’541 teaches that improved adhesion is achieved when an adhering material flows into the open cell foam layer to achieve mechanical keying with the cells (page 5, lines 11-17 and 23-31). This may provide an adhesive joint which is stronger than the material of the substrate itself (page 6, lines 17-22). Albertelli’541 is silent with regard to depth of penetration of adhering material in to the foam. However it would have been readily apparent to one of ordinary skill in the art that excessive flow of adhering material into the foam is a waste of adhering material. Further, as noted above, Albertelli'541 suggests sufficient flow of adhering material to achieve a joint stronger than the foam itself. Albertelli’291 is cited here to show that it is known to cause a penetration depth in the claimed range to achieve strong mechanical bonding between an open cell foam and an adjacent layer (Figure 1; column 2, lines 44-66; Abstract). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a depth of adhesive penetration in the claimed range because one of ordinary skill in the art would have been motivated to select the amount of adhesive penetration as a matter of routine experimentation to achieve a suitable adhesive strength without wasting adhesive material for the reasons provided above, and/or to provide suitable penetration for achieving a strong bond as suggested by Albertelli’291.
	Claims 102 and 108 are satisfied for the reasons provided above.

Claim 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertelli’541 in view of Massey as applied to claims 78, 82-83, 87-90, 93-94, 103-116 and 140 above, and further in view of Brauner (US 2975488).
	Regarding claim 90, glass and other aggregate materials are conventional fillers used in foam building panels. See Brauner (column 1, lines 15-57; Figures 1-5). It would have been obvious to one of ordinary skill in the art at the time of the invention to include such materials in the first foam layer or all of the foam layers of the modified method of Albertelli’541 because one of ordinary skill in the art would have been motivated to provide conventional fillers in such foam layers for building panel applications, as suggested by Brauner.

Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive.
	Applicant argues the cited references, “Compressive response of open cell foams Part II: Initiation and evolution of crushing” by Gong et al. and “Cellular and Porous Materials in Structures and Process” edited by Altenbach, establish that open-cell foams generally do not progressively deform under pressure. The examiner responded to this argument on pages 13 14 of the office action mailed 28 August 2020. The examiner’s position is maintained.
	Applicant’s arguments directed to the newly added limitations of reinforcing a structure are not persuasive for the reasons provided in the new grounds of rejection applied above to address these new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745